Title: Madison at the First Session of the First Federal Congress, 8 April–29 September 1789 (Editorial Note)
From: 
To: 


Editorial Note
The United States officially began its existence as a federal republic with the meeting of the First Congress in March 1789. During the preceding fourteen years the Continental Congress had been the American central government. Now there was a three-branched federal mechanism, designed at Philadelphia in 1787 to cure the chronic ailments of its predecessor. The demands placed on the First Congress were akin to the pressures faced by the Federal Convention, for the ultimate success of the Constitution owed as much to the wisdom and skill of the first legislators as to the foresighted genius of the framers. Many of the implemental details of government had been left to the discretion of the first legislature, including the organization of the executive and judiciary departments, so that the task of making the Constitution work required no small measure of interpretation.
Congress was the first of the institutions created under the Constitution to function and was in fact the government during its first session in 1789. Until late in the summer the subordinate executive offices had not been filled, and the act organizing the judiciary was completed only a few days before adjournment. Within Congress itself, most of the initiative came from the House of Representatives at the first session. The Senate, which started inauspiciously after a protracted fuss over titles, could claim only the Judiciary Act as its major accomplishment. In every other substantive matter—revenue, amendments, and the creation of the executive departments—the initiative lay with the first branch; and by common consent the “first man” in the House was JM (Fisher Ames to George Minot, 31 May 1789, Seth Ames, ed., Works of Fisher Ames [2 vols.; Boston, 1854], I, 35).
JM owed his preeminence in the first House of Representatives to his disciplined and logical mind, his sound judgment, and his deep knowledge and understanding of the public issues of the day. Representative Fisher Ames of Massachusetts, no great admirer of JM’s (the two were often on opposite sides of the question), left the fullest description of the qualities that enabled the Virginian to assume the leading role in the House in 1789:
He derives from nature an excellent understanding … but I think he excels in the quality of judgment. He is possessed of a sound judgment, which perceives truth with great clearness, and can trace it through the mazes of debate, without losing it.… As a reasoner, he is remarkably perspicuous and methodical. He is a studious man, devoted to public business, and a thorough master of almost every public question that can arise, or he will spare no pains to become so, if he happens to be in want of information. What a man understands clearly, and has viewed in every different point of light, he will explain to the admiration of others, who have not thought of it at all, or but little, and who will pay in praise for the pains he saves them. [Ames to Minot, 29 May 1789, ibid., I, 49.]
These qualities made JM particularly effective in small legislative assemblies (the House consisted of fifty-nine members at its first session), where the important business was transacted in the Committee of the Whole. They more than offset his unimpressive physical appearance, his low speaking voice (that could not always be heard by the reporters taking down the debates), and his diffidence, which Ames and others mistook for timidity (Ames to Minot, 3, 18, and 29 May 1789, ibid., I, 35, 42, 48–49; see also Theodore Sedgwick to Benjamin Lincoln, 19 July 1789, The Benjamin Lincoln Papers [MHi microfilm publication; Boston, 1967], reel 9; William Smith to Edward Rutledge, 9 Aug. 1789, George C. Rogers, Jr., ed., “The Letters of William Loughton Smith to Edward Rutledge, June 6, 1789 to April 28, 1794,” S.C. Historical Magazine, LXIX [1968], 14–15).

The First Order of Business: Raising Money
The first important business facing Congress was the creation of a federal revenue system. The old Confederation had expired in near-bankruptcy. There was general agreement that the most certain and fairest means of raising money would be an “impost” (a duty on imported articles). Hoping to have a bill in time for the surge of spring importations, JM on 8 April introduced resolutions that followed the old Congress’s 1783 impost plan. Most of the states had previously adopted this plan, which consisted of specific duties on spirits, wines, teas, pepper, sugars, cocoa, and coffee and an ad valorem duty on all other articles. In addition, JM proposed tonnage duties that discriminated between American and foreign vessels and between the ships of nations which had a commercial treaty with the United States and those that did not. Hopes for quick action on this admittedly temporary expedient were disappointed when on 9 April Thomas FitzSimons of Pennsylvania moved to enlarge the list of specific duties, which raised the controversial question of protecting domestic manufactures. After these additions were accepted, the House began the time-consuming process of filling in the blanks. The first tariff act did not become law until 4 July. The expected bonanza of duties from spring importations was sacrificed in order to digest a more permanent system.
The impost duties were first set in the Committee of the Whole and approved on 21 April, amended by the House on 28 April, and finally passed on 16 May. Tonnage duties, placed in a separate bill, won approval on 29 May. Although the debate was conducted “with great moderation and liberality,” as JM reported to Jefferson on 27 May, the clash of sectional feelings could scarcely be submerged. Southerners feared high duties on foreign ships would result in prohibitive freight rates; spokesmen for the backcountry settlements warned that a salt duty would be a hardship on their constituents; Pennsylvanians urged protective duties on local manufactures, which others denounced as a tax on agriculture; and New Englanders declaimed loudly against a tax on molasses as ruinous to their rum distilleries and fisheries. Their only common ground seemed to be a tendency to bemoan unpopular duties as “oppressive to the poor.” Except for the proposed six-cents-per-gallon duty on molasses, which the Massachusetts members denounced to the end, these differences were adjusted in a spirit of mutual concession.
Characteristically, JM prepared for the revenue debate by comparing all the state laws on the subject and collecting statistical information on the imports, exports, and shipping of the various states. His studies convinced him that Congress could levy moderately high duties without impairing the government’s effectiveness in collecting them. He preferred to obtain as much income as possible from tariffs and avoid the disagreeable alternative of direct taxes or excises. JM did not object to the principle behind a protective tariff, but thought this purpose “ought not to be too confusedly blended” with the primary goal of revenue (9 Apr.).
Throughout the debate JM acted as a conciliator, always seeking the general welfare amid the welter of conflicting special interests. He urged his colleagues to judge the entire tariff according to its relative degree of justice, and not haggle over a particular duty. If six cents per bushel on salt appeared burdensome to the westerners, or if six cents per gallon on molasses seemed injurious to the people of Massachusetts, the rates as a whole tended to equalize the burden among the different sections. “Those states that raise less produce, export less, consequently they import less, and consume in the same proportion—if so, they must pay less impost than other states,” JM observed in opposing a reduction of the molasses duty (28 Apr., first speech). Except for molasses, which was eventually reduced to five cents, JM successfully resisted pressure to revise the duties downward. The Senate lowered the levy on rum and obliged Massachusetts by cutting the molasses duty by half, but in most respects the House duties underwent no material alteration.
As passed by the House, both the impost and tonnage bills embodied the principle of commercial discrimination: distilled spirits imported from treaty partners with the United States were to pay less duty than those imported from countries without a treaty, and treaty nations were to pay a smaller tonnage duty. Much to JM’s dismay, the Senate eliminated both discriminatory clauses, a decision the House reluctantly accepted. JM fervently believed in commercial discrimination as a weapon to break the British monopoly of American trade. Governmental regulations were an exception to the doctrine of free trade, he admitted, but were necessary to restore commerce to its “natural” channels and thus counteract the artificial causes that drew nearly all of the American trade into the British “commercial vortex” (21 Apr., first speech; 25 Apr., second speech). Tonnage and tariff discrimination would cut into the British reexport trade and promote direct trade between America and Europe, notably France. It would also, JM argued, induce Great Britain to enter into reciprocal arrangements with the United States and, most importantly, open its West Indies ports to American ships.
American public opinion, JM insisted, expected the First Congress to adopt retaliatory measures against Great Britain—this, after all, was one of the principal reasons for creating a stronger central government with power to regulate commerce. To those who feared the wrath of the world’s most powerful nation, he made a startling reply: British strength was illusory. JM had convinced himself that Great Britain was more dependent on the United States than the reverse. American produce was essential to Great Britain, but British goods were “either superfluities or poisons” (JM to Jefferson, 30 June). The prospect of commercial warfare with Britain did not frighten him—“her interests can be wounded almost mortally, while ours are invulnerable” (4 May, first speech). This conviction of British weakness and nascent American strength formed the core of a republican foreign policy that JM pursued throughout his public career. Although displeased by the Senate’s rejection of his plan, JM regarded this defeat as only temporary.


	The First Constitutional Debate: The Removal Power
Three days after the House passed the impost bill, JM introduced a motion to establish foreign affairs, treasury, and war departments. The motion included a clause declaring the secretaries of the three executive departments to be removable by the president alone, without the advice and consent of the Senate. Since the Constitution had no provision for the removal of civil officers (except by impeachment), this clause touched off the first constitutional debate under the new government. For five days (19 May, 16–19 June) the representatives listened patiently while their colleagues launched into learned constitutional exegeses. This debate, remarkable for its disinterested attempt to learn the true meaning of the Constitution, must have fulfilled JM’s highest expectations of the new national legislature. It also must have proved to be an intellectually satisfying experience for JM, for it required him to display in full measure his special forensic talent—appealing to reason. His detailed letters reporting this debate reveal the extraordinary hold this “very interesting Question” had on his mind (JM to Randolph, 17 June).
The removal power debate was more to JM than an intriguing intellectual exercise. He was deeply interested in the outcome, for the decision of the First Congress on this issue would go far toward defining the office of president, one of the great questions left unanswered by the framers of the Constitution. His motive in seeking to place the removal power solely in the president sprang from a long-standing concern over the tendency of the legislative power in republics “to absorb all power into its vortex” (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., X, 104–5, 109, 456). This tendency, so clearly observable in the early state governments, was one that JM hoped to prevent in the new federal government. “I see, and politically feel that [the president] will be the weak branch of the Government,” he wrote to Randolph on 31 May. On 8 June he observed that “in our government it is, perhaps, less necessary to guard against the abuse in the executive department than any other; because it is not the stronger branch of the system, but the weaker: It therefore must be levelled against the legislative, for it is the most powerful, and most likely to be abused, because it is under the least controul.” Although he would soon join Jefferson in opposing executive aggrandizement, JM in 1789 perceived the more pressing danger to be an overbearing Congress, and he was predisposed to construe the Constitution so as to favor the president.
Three principal contending views on the removal power emerged from the debate: (1) that it belonged to the president and Senate jointly as incident to the appointing power; (2) that the president alone had the power to remove as part of his executive prerogative; and (3) that Congress could confer this power where it pleased. (A fourth view, that officers could be removed only by impeachment, had only two or three adherents.) Since the proponents of each view could muster impressive constitutional arguments in support, the decision ultimately turned on the question of expediency—and here those favoring the president alone made the better case. A motion to strike JM’s clause from the bill creating the department of foreign affairs was voted down on 19 June. However, the clause was later rescinded (with JM’s approval) on the grounds that it seemed like a legislative grant of power. Instead, the bill as approved on 22 June contained a proviso that whenever the secretary “shall be removed by the President,” the chief clerk should have custody of the department records. This carried a clear implication that the constitutional power of removal belonged to the president alone. The Senate approved the bill by the tie-breaking vote of Vice-President Adams.
Although he always wanted the removal power vested in the president alone, JM initially believed that Congress had to confer this authority. In time he came to the view that the power belonged to the president, and was beyond legislative discretion. In his speeches of 16 and 17 June, JM’s constitutional argument held that, with certain exceptions, the executive power rested with the president and that the right of removal was by nature an executive power retained by the president in overseeing the faithful execution of the laws. According to the separation of powers doctrine, JM reasoned, the powers of the government should be blended as little as possible, certainly not beyond what was expressly required by the Constitution. While the association of the president and Senate in civil appointments was an exception to this general principle, the combination should not be extended to a right to dismiss appointees. This constitutional interpretation was by no means unassailable, and in stating his case for the president JM leaned heavily on expediency. On this ground he demonstrated the necessity of unity and responsibility in the executive department and the danger of giving the Senate any role in removals.


	Fulfilling a Campaign Promise: Amendments
From April through June the House worked chiefly on the revenue bills and the organization of the executive departments. No less urgent, JM believed, was the question of constitutional amendments. Here he encountered opposition and repeated delays. That he was able to place this subject on the agenda for discussion, much less obtain approval of a dozen proposed amendments, was in itself an impressive demonstration of his leadership. Without his patronage there is little doubt that amendments would not have gained a hearing in the First Congress. In championing a bill of rights and other amendments JM was fulfilling a campaign pledge. As a candidate for the House he had publicly declared his support for a bill of rights, which he promised to bring up at the First Congress (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XI, 404–5, 416, 428). Although not moved by a deep-seated conviction, JM believed that some additions (particularly a bill of rights) would go far toward easing the public mind and reconciling critics of the new government. Most of his House colleagues were satisfied with the Constitution as it was, however, or favored a few years’ trial before alterations were considered. Even those friendly to amendments thought the House could ill afford to take time away from the more immediate task of organizing the new government.

JM’s persistent prodding eventually overcame the inertia of the House. He repeatedly urged the expediency of early action on amendments, emphasizing the benefits to be gained by a conciliatory gesture and warning of the consequences of a failure to act. “It appears to me,” he observed in his 8 June address introducing amendments, “that this house is bound by every motive of prudence, not to let the first session pass over without proposing to the state legislatures some things to be incorporated into the constitution, as will render it … acceptable to the whole people of the United States.” With a small investment of time and without sacrificing the vitality of the Constitution, he pointed out, Congress could create a reservoir of good will from which it could draw for many years.
Knowledgeable in the ways of legislative bodies, JM knew that his colleagues would be more inclined to act if offered a well-digested plan that required little effort on their part. He took upon himself the task of sifting through the mass of amendments submitted by the state ratifying conventions. Using a pamphlet that conveniently brought together the amendments proposed by seven state ratifying conventions, he selected from more than two hundred amendments a series of nineteen substantive recommendations (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XI, 297, 300 n. 2; Edward Dumbauld, The Bill of Rights and What It Means Today [Norman, Okla., 1957], pp. 36–38). By personal inclination and as a matter of practical necessity, JM excluded controversial amendments or those that touched the structure or powers of the government. “Nothing of a controvertible nature,” he wrote, “can be expected to make its way thro’ the caprice & discord of opinions which would encounter it in Congs. when ⅔ must concur in each House, & in the State Legislatures, ¾ of which will be requisite” (JM to Randolph, 15 June).
JM’s plan of amendments consisted mainly of a bill of rights, which would be incorporated directly into the Constitution rather than appended to it. What ultimately became the federal Bill of Rights appeared in his propositions as additional restrictions on Congress (Art. I, Sec. 9), supplementary provisions concerning jury trials in civil cases and procedural safeguards in criminal trials (Art. III, Sec. 2), and a new article reserving to the states the powers not delegated by the Constitution. The plan also included amendments that would increase the number of representatives, suspend laws varying the salaries paid to members of Congress until after the ensuing election, and prohibit appeals to the Supreme Court in cases involving only a trifling sum. To these amendments JM added one of his own, to be inserted among the restrictions on the states (Art. I, Sec. 10): “No State shall violate the equal rights of conscience, or the freedom of the press, or the trial by jury in criminal cases.” Since the defeat of his proposal at the Federal Convention to give Congress a sweeping power to nullify state laws, JM had worried that the Constitution did not go far enough in checking the faction-ridden, potentially oppressive state legislatures. Instead of a congressional veto, the Constitution imposed specific prohibitions on the states, chiefly on such economic legislation as paper-money laws. JM now saw an opportunity to broaden these prohibitions to protect civil liberties. He considered “this to be the most valuable amendment on the whole list” (17 Aug.).
From the beginning of the session JM bent his efforts to bring amendments before Congress. As the author of both President Washington’s inaugural address and the House’s reply to it, he shrewdly prepared the ground by placing the executive and legislature on record as sanctioning amendments (30 Apr.; 5 May). Early in May he gave notice of his intention to introduce amendments, thereby insuring to Federalists the initiative in this matter. He finally presented his plan on 8 June, but the House took no action until 21 July. On that day, JM’s plan (along with the amendments recommended by the states) was referred to a select committee (one member from each state, JM representing Virginia). This committee presented its report, varying only in minor details from JM’s amendments, on 28 July. Another two weeks elapsed before the Committee of the Whole took up the report.
As late as 13 August the House still had not begun to discuss JM’s amendments, although it had consumed much time debating whether amendments should even be brought forward. Once this question was decided affirmatively, the House approved the substance of JM’s plan with relatively little debate, despite the delaying tactics of a few Antifederalists who sought radical amendments. One significant change was in the form: interweaving of the amendments was rejected in favor of appending them to the original Constitution as a series of separate articles. The House sent seventeen amendments to the Senate on 24 August. The Senate reported back twelve amendments on 9 September, eliminating some and consolidating others. JM was not happy with the Senate’s alterations, which he believed struck “at the most salutary articles” (JM to Pendleton, 14 Sept.). These included the one prohibiting state violations of civil liberties—further constitutional restrictions would not be placed on the states until the Fourteenth Amendment was adopted. JM served on a conference committee which resolved differences between the two houses, but its report largely accepted the Senate’s changes. Congress approved twelve amendments and finally sent them to the states on 25 September. Disappointed with the defeat of some of his favorite proposals, JM chose not to fight for them so close to the day of adjournment and risk losing amendments altogether.


	Locating the National Capital
The moderation and relative harmony that characterized the House proceedings for most of the session came to an abrupt end in September over the vexing question of the permanent residence of the federal government. The location of a capital had been a continual source of contention in the old Confederation, particularly since 1783. The most recent dispute broke out in the summer of 1788, when the expiring Continental Congress was charged with selecting the meeting place of the new government. The decision to remain in New York was one that JM had reluctantly accepted as the lesser evil—the alternative was “to strangle the Govt. in its birth.” He accurately predicted that the question would be renewed early in the new Congress, “attended with all the unpleasing circumstances which have just been experienced” (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XI, 253).
That the capital’s location provoked passionate controversy is not surprising, for tangible benefits would almost certainly accrue to the region selected. The capital would become a great metropolis—not only the government center, but also the economic hub of the republic. Most congressmen believed that the permanent capital should be established on or near a navigable river emptying into the Atlantic, but there agreement ended. Political reality restricted the possible locations to the Delaware, Susquehanna, and Potomac rivers. Of these the Susquehanna, which lay between the other two, seemed to have the best chance. The attempt to swing a majority in Congress in favor of one of these locations was accompanied by a flurry of out-of-doors political bargaining that would culminate in the celebrated compromise of 1790 (Kenneth R. Bowling, “Politics in the First Congress, 1789–1791” [Ph.D. diss., WU, 1968], chap. 6). The pivotal state in these negotiations was Pennsylvania. It could align with New York and the New England states to bring the capital to Pennsylvania, preferably Philadelphia. However, the northerners’ desire to keep the temporary residence at New York as long as possible and their jealousy of Philadelphia were obstacles to this arrangement, which still did not preclude an agreement on the Susquehanna. On the other hand, the Pennsylvanians could obtain an immediate removal to Philadelphia by supporting the Potomac’s pretensions to the permanent residence, calculating that a final removal to the Potomac might never take place.
JM knew that the only chance for the Potomac was for the southern states to strike a bargain with Pennsylvania, and that the great danger lay in a coalition of the states from Pennsylvania northward. In fact, such an alignment had already formed before Thomas Scott of Pennsylvania moved on 27 August to locate the permanent capital “as near the centre of wealth, population, and extent of territory as may be consistent with convenience to the navigation of the Atlantic ocean, and having due regard to the particular situation of the western country” (Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 269). The New Englanders suddenly backed out of this arrangement, however, and sought a postponement until the next session. The Pennsylvanians then turned to the southern members, promising to support the Potomac site in return for the temporary residence at Philadelphia. “Some progress was made on this ground, and the prospect became flattering,” JM reported, “when a reunion was produced among the original parties by circumstances which it wd be tedious to explain” (JM to Pendleton, 14 Sept.). By the time Scott’s motion came up for debate on 3 September, the Pennsylvania and northern delegations had a new understanding: the permanent capital would be located on the Susquehanna, with the temporary capital remaining at New York. Benjamin Goodhue of Massachusetts introduced a resolution to this effect on 3 September, and the coalition, sensing its advantage, pushed for an immediate vote.
This latest turn of events provoked the usually imperturbable JM into indignant anger. When it appeared that the coalition would force a vote on 3 September without a full discussion of the comparative merits of the Susquehanna and the Potomac, he declared that if a prophet had risen in the Virginia ratifying convention “and brought the declarations and proceedings of this day into their view … Virginia might not have been a part of the union at this moment.” The Committee of the Whole adjourned without a vote being taken, which gave JM an opportunity on 4 September to plead his case for the Potomac. But the coalition held firm. The committee approved Goodhue’s motion, and despite JM’s attempt to throw a constitutional road-block in the way, the Susquehanna bill easily passed the House. The Senate, however, radically altered the bill by substituting Germantown, near Philadelphia, for the Susquehanna. Although the House approved this substitution, JM succeeded in attaching an amendment that sent the bill back to the Senate on 28 September—the last working day of the session. With the hour of adjournment near, consideration of the amendment was postponed, deferring the prickly question until the next session.
JM’s parliamentary tactics had prevented passage of the residence bill for the time being, but he concluded that the chances of bringing the capital to the Potomac were more remote than ever. Having hitherto “resisted every idea of compromise,” he hinted that he might have to accept the Susquehanna to prevent further delay—”some limits as to time must be set to the struggle for what is perfectly right” (JM to Henry Lee, 4 Oct.). Unquestionably, JM believed that justice and expediency were on the side of the Potomac, and that a location there was genuinely in the national interest. Even so, as a Virginian and a speculator in property at the Great Falls he could not claim to be an entirely disinterested Potomac advocate. His insistence on a Potomac site was based on a calculated certainty that America’s population would continually expand in a southwesterly direction, and that Congress must accordingly locate the federal district so as to accommodate the area beyond the Alleghenies. This region would soon contain “an astonishing mass of people,” he warned. “Whether this great mass shall form a permanent part of the confederacy, or whether it shall be separated into an alien, a jealous and a hostile people, may depend on the system of measures that is shortly to be taken” (4 Sept., first speech). The chief advantage of the Potomac, he pointed out, was that it made possible a greater penetration of the West: the site JM had in mind lay much farther inland than the Georgetown location eventually selected. This overriding concern to bring the western territory into equal partnership with the Atlantic states, a major theme of his public career throughout the 1780s, was perhaps the principal motive behind JM’s efforts to place the federal capital on the Potomac.
Except for the prospect of continued bickering over the capital’s location, the first meeting of the federal Congress had been an auspicious debut for the new Constitution. During these six months JM was able to observe at first hand how closely his theory of politics approximated the actual conditions of the American federal republic. According to The Federalist No. 10, the extended republic would moderate (if not cure) the mischiefs of faction; it would embrace a multiplicity of interests and classes so as to prevent a single faction from imposing its aims on the whole society; enlarged electoral districts would send enlightened statesmen to Congress, who would subordinate their local views to the general welfare.
JM found much evidence in the proceedings of the first session to confirm his theory. Most gratifying to him was the harmony that prevailed in fixing the tariff duties, where the influence of local interests was most likely to be felt. “In general the interests and ideas of the Northern & Southern States have been less adverse than was predicted by the opponents or hoped by the friends of the new Government,” he noted. Although the impost debate “called forth in some degree our local feelings,” the resulting bill truly reflected the general interest of the United States and showed “that the friends to the Constitution did not err in supposing it to be safe in allowing a majority to decide in such cases” (JM to Jefferson, 9 and 27 May; JM to George Nicholas, 5 July). The session had ended on an unpleasant note, however, with the controversy over the capital. The intense politicking surrounding this issue raised the disturbing possibility that majority coalitions could form in Congress for unjust or selfish purposes.


	Sources for Madison’s Speeches at the First Session
The volumes covering JM’s years in Congress will contain a selected number of his speeches, following the format used in Volumes 10 and 11 for the Federal Convention and the Virginia ratifying convention. To include every reported remark would be both impracticable and unnecessary. (A new and complete edition of the debates of the First Congress will be published as part of the Documentary History of the First Federal Congress.) At the first session JM spoke on more than 150 different occasions, with the reports of his remarks ranging from a single line to many printed pages. The editors have selected 67 speeches for publication in this volume, emphasizing the four major themes of this session’s debates: revenue, the president’s removal power, amendments, the location of the capital. Though omitting numerous brief remarks and motions (referred to in the annotation where necessary) and speeches on the same subject that are largely repetitive, this selection presents the full scope of the ideas, arguments, and reasonings that JM employed in the first session’s debates.
The texts of JM’s speeches in Congress must come from a source other than himself. Except for an occasional outline of a set speech (such as those of 9 Apr. and 8 June), there are no manuscript copies of his speeches, JM “having never written one before hand” (JM to Gales and Seaton, 5 Aug. 1833, Madison, Letters [Cong. ed.][William C. Rives and Philip R. Fendall, eds.], Letters and Other Writings of James Madison (published by order
        of Congress; 4 vols.; Philadelphia, 1865)., IV, 305). For well over a century the only accessible source for the debates of the early Congresses has been The Debates and Proceedings in the Congress of the United States, better known as the Annals of Congress, compiled by Joseph Gales, Sr., and published by the Washington firm of Gales and Seaton beginning in 1834. Scholars continue to use the Annals despite its manifest inadequacies. Though he claimed to have compiled the Annals from “authentic materials,” Gales obviously made no systematic attempt to collect and critically compare all the relevant sources. There are at least three independent reports of the proceedings and debates of the first session of the First Congress: Thomas Lloyd’s Congressional Register, Francis Childs’s New York Daily Advertiser, and John Fenno’s Gazette of the United States. Gales used only Lloyd for the first session; he turned to Fenno in the second session (after the Congressional Register suddenly stopped in March 1790), and ignored Childs altogether. For the first session the Annals is merely a reprint of Lloyd, with all the defects of that source plus others that inevitably crept in during transcription ([John H. Powell], The Debates of the First Federal Congress, 1789–1791: A Survey of Materials. A Report on a Preliminary Exploratory Study Submitted to the Rockefeller Foundation [Philadelphia, 1946]; Marion Tin-ling, “Thomas Lloyd’s Reports of the First Federal Congress,” WMQWilliam and Mary Quarterly., 3d ser., XVIII [1961], 520–21).
Appearing in weekly numbers beginning in May 1789 and later bound in volumes, Lloyd’s Congressional Register provides the fullest account of the debates of the first session. Valuable as it is, this source must be used carefully and with a full knowledge of its shortcomings. Lloyd, an experienced and competent stenographer who (according to JM) was indolent and drank too much, took the debates in shorthand in a series of notebooks. Two of these survived and recently have been transcribed. A comparison of the shorthand notes with the published speeches shows that Lloyd had to rely on his memory (and perhaps his imagination) to fill the gaps in his notes. The published debates thus are not exact verbatim reports—Lloyd necessarily had to put words into the speakers’ mouths (JM to Edward Everett, 7 Jan. 1831 [1832] [MHi: Everett Papers]; Tinling, “Thomas Lloyd’s Reports,” WMQWilliam and Mary Quarterly., 3d ser., XVIII [1961], 529–32).
JM and his colleagues were quick to condemn Lloyd and the other reporters for misrepresenting their remarks, and even considered expelling them from the House. “You will see at once the strongest evidences of mutilation & perversion, and of the illiteracy of the Editor,” JM wrote to Jefferson enclosing the first number of the Congressional Register (9 May). Although justified to a certain extent, such criticism also revealed the vanity of politicians unaccustomed to seeing their oral effusions reduced to print. While insisting that the accuracy of Lloyd’s debates could not be relied on, JM conceded that “the ideas of the speakers, may for the most part be collected from them” (JM to Everett, 7 Jan. [1832]). This is certainly true in JM’s case, for a comparison of Lloyd, Fenno, and Childs reveals a fundamental agreement in the reporting of his speeches. According to Fisher Ames, JM’s “printed speeches are more faithful than any other person’s, because he speaks very slow, and his discourse is strongly marked” (Ames to Minot, 18 May 1789, S. Ames, Works of Fisher Ames, I, 42).
With one exception (25 June) the texts of JM’s speeches published in this volume are taken from the Congressional Register, having in each instance been compared with the newspaper accounts. The Gazette of the United States and the Daily Advertiser are also cited in the provenance if one or both reported the speech. These newspapers generally confined themselves to summary sketches of the debates, though occasionally they are as full as Lloyd. In a few instances all three sources contain nearly identical reports, raising the suspicion that they copied from each other on certain days. Because Lloyd did not always indicate what motion or clause was under debate, or what action was taken on a particular motion, the newspapers are an indispensable supplement, for such information cannot be found elsewhere.
The editors have supplied a title to each speech (which is not repeated if another speech on the same subject and on the same day follows immediately), and where necessary a brief headnote sets the context. Explanatory information in the headnotes and other notes that summarize the proceedings is not documented unless that information can only be found in the newspapers. In following the Congressional Register the editors have silently altered punctuation and corrected obvious typographical errors. Although JM referred to the “evidences of mutilation & perversion, and of the illiteracy” of Thomas Lloyd, these have been left without editorial interpolation as long as the meaning of JM’s remarks can be understood.

